PER CURIAM.
The City of Hialeah appeals a partial summary judgment reinstating plaintiff, Frank D. Stola, to his former position as a permanent civil service employee with the classification of electrician in the Maintenance Division of the Department of Public Works and ordering recovery of all of plaintiff’s back pay since the date of his dismissal after a finding by the trial court that there is no genuine issue as to the sole material fact that Stola was not served by his department director with a notice of discharge.
Rule XI, Section 1 of the Civil Service Rules and Regulations of the City of Hialeah clearly require that the discharge of a *826permanent employee shall not become effective until the department director shall have first served that employee with a written notice of dismissal together with such facts as shall enable the employee to explain the situation in his own defense. It being undisputed that Stola was served by the assistant department director with written notice of dismissal, we find the trial judge was correct in entering summary judgment for the plaintiff. See Bryan v. Landis, 106 Fla. 19, 142 So. 650 (1932).
Affirmed.